 
A.B. BROWN
COAL SUPPLY AGREEMENT






THIS COAL SUPPLY AGREEMENT (“Agreement”) is entered into effective the 1st day
of January, 2009, between VECTREN FUELS, INC., an Indiana corporation
(“Seller”), whose principal business address is One Vectren Square, Evansville,
Indiana 47708, and SOUTHERN INDIANA GAS AND ELECTRIC COMPANY d/b/a VECTREN POWER
SUPPLY, INC.  (“Buyer”), whose principal business address is One Vectren Square,
Evansville, Indiana 47708.


WITNESSETH, That:


WHEREAS, Buyer desires to secure to the extent of the quantities and for the
period hereinafter stated, a supply of bituminous coal of the quality
hereinafter set forth, for use in its A.B. Brown generating plant (“Plant”); and


WHEREAS, Seller represents that it is experienced in the commercial production
and preparation of coal and that it owns, has leased, or controls the
hereinafter mentioned reserves of bituminous coal which are assigned to its
Cypress Creek, Prosperity and Oaktown Mines (“Seller’s Mines” or “Mines”); and


WHEREAS, Seller desires to sell coal to Buyer and Buyer desires to buy coal from
Seller, upon the terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the mutual covenants contained herein, Seller
agrees to sell and deliver coal to Buyer and Buyer agrees to purchase and accept
delivery of coal from Seller, pursuant to the terms and conditions set forth as
follows:


ARTICLE I
AGREEMENT OF SALE AND PURCHASE


1.1           Sale and Purchase; Source of Coal.   Seller agrees to sell and
Buyer agrees to purchase, the quantity and quality of coal specified herein, on
the terms and subject to the conditions hereinafter set forth.  The source of
coal to be supplied under this Agreement shall be the Seller’s Mines.  Alternate
Source Coal, as defined hereinafter, may be supplied by Seller, subject to the
provisions of Section 6.5 of this Agreement.


1.2           Dedication of Reserves.  Seller represents that it owns or has
leased, and will dedicate and set aside for this Agreement, such quality and
quantity of coal reserves at Seller’s Mines, as are required for full
performance of Seller’s obligations hereunder.  Seller represents and warrants
that it has the legal right to mine and sell such coal reserves.  Seller will
not sell, nor contract to sell to others, coal from said reserves in such
quantity as to jeopardize Seller’s ability to deliver the total quantity of coal
Seller is obligated to deliver to Buyer under this Agreement.



--------------------------------------------------------------------------------


1.3           Annual Delivery Plan.  Seller has dedicated and set aside for this
Agreement such quality and quantity of coal reserves at Seller’s Mines as are
required for full performance of Seller’s obligations hereunder.  Seller
warrants that such reserves are assigned to Seller’s Cypress Creek, Prosperity
and Oaktown Mines.  Because the availability of coal may vary from each of
Seller’s Mines during certain periods, Buyer and Seller hereby agree, on an
annual basis, to meet to discuss, coordinate, and agree to a plan (“Annual
Delivery Plan”) for the delivery of coal to Buyer’s Plant.  The Annual Delivery
Plan shall specify the source and volumes from each source to be delivered to
the Plant under this Agreement.  Transportation charges for delivering coal to
Buyer’s Plant from either of Seller’s Mines shall be determined in Accordance
with Section 4.1 and Section 6.5.  When developing the Annual Delivery Plan,
every attempt shall be made to deliver coal to Buyer in accordance with Buyer’s
instructions.  Coal delivered according to the Annual Delivery Plan shall also
meet the coal quality specifications outlined in Exhibit A.


1.4           Title and Risk of Loss.  The sale of coal under this Agreement
shall occur, and ownership and risk of loss shall pass from Seller to Buyer,
upon delivery of the coal at the Plant.



 
1.5
Opening of Oaktown Mine.  Buyer acknowledges that Seller’s Oaktown Mine is still
in the construction/development phase, that the Oaktown Mine is not forecast to
commence production until May 2009, or be operating at full capacity (250,000
tons/mo.) until the first quarter of 2010, that Seller’s ability to deliver coal
from Seller’s Oaktown Mine in the full quantities contemplated under the 2009
Annual Delivery Plan is contingent upon Seller’s Oaktown Mine phasing in 2009
monthly production, commencing May, 2009, at the following monthly rates (in
000’s):



May                   63
June                   83
July                109
August                      145
                September                 145
                October                      146
                November                  219
                December                  219
 
Seller’s ability to deliver coal at the contemplated levels in 2010 and
thereafter is contingent upon the Oaktown Mine operating at its projected full
capacity from and after January, 2010.  Seller shall use commercially reasonable
efforts to complete the construction/development of the Oaktown Mine, so that
the same is operational to facilitate mining and delivery of coal as
contemplated by the 2009 Annual Delivery Plan.  Nonetheless, Buyer agrees that
Seller shall have no liability under this Agreement, notwithstanding any
provision to the contrary, for failure to deliver the full quantities of coal
from Seller’s Oaktown Mine as contemplated by the 2009 Annual Delivery Plan to
the extent applicable to delays in the opening or full operation of, or failure
to open, the Oaktown Mine so long as Seller has used commercially reasonable
efforts to accomplish the same.  In years subsequent to 2009,  in the event
Seller is unable to deliver the full quantities of coal as contemplated in the
then effective Annual Delivery Plan, or if Seller is unable to provide an
acceptable Annual Delivery Plan meeting the volumes contemplated hereunder, due
to delays in the opening or full operation of, or failure to open, Seller’s
Oaktown Mine, the termination provisions of Section 9.2, Force Majeure, shall
apply, whether or not such failure to open or operate at full production would
otherwise constitute a Force Majeure.
 

--------------------------------------------------------------------------------


Commercially reasonable efforts mean efforts equivalent to those that would be
exercised by an owner/operator of a mine/mining facility of similar size and
complexity to the Oaktown Mine acting in good faith and in a commercially
reasonable manner.


ARTICLE II
TERM


2.1           Term.  The term of this Agreement shall commence on January 1,
2009, and shall continue until and including December 31, 2014 (the
“Term”).  Provided, however, Buyer and Seller agree only the first two (2) years
of the price per ton of coal commencing on January 1, 2009 and continuing until
and including December 31, 2010 (“Pricing Period”) shall be specified in this
Agreement.  Pricing for years 2011, 2012, 2013 and 2014 of this Agreement shall
be determined in accordance with Section 4.4, Price.  No suspension of an
obligation under this Agreement by reason of Force Majeure shall extend the Term
of this Agreement, except upon mutual agreement of Seller and Buyer.
 
ARTICLE III
QUANTITY


3.1           Quantity.  Seller shall sell and deliver, and Buyer shall purchase
and accept delivery of, coal at the Plant in the following amounts during the
Term of this Agreement:


      Tonnage                      Tons/month                     Maximum
tons/month
Year 1
(2009)                                           1,000,000                      84,000                                95,000
Year 2
(2010)                                           1,000,000                      84,000                                95,000
Year 3
(2011)                                           1,000,000                      84,000                                95,000
Year 4
(2012)                                           1,000,000                      84,000                                95,000
Year 5
(2013)                                           1,000,000                      84,000                                95,000
Year 6
(2014                                           1,000,000                      84,000                                95,000


Buyer may adjust the tonnage to be delivered in any year to any amount within a
range of fifteen percent (15%) more or less than the tons specified for delivery
in a particular year, it being understood that any such adjustment may be made
only upon fifteen (15) days advance notice to Seller.  Unless otherwise agreed
by Buyer at least twenty-four (24) hours in advance, no daily delivery of coal
shall exceed 2,000 tons.



--------------------------------------------------------------------------------






ARTICLE IV
PRICE ADJUSTMENT; QUALITY PRICE ADJUSTMENT; GOVERNMENT IMPOSITION; RIGHT OF
FIRST REFUSAL; INVOICING AND PAYMENT


4.1           Price Adjustment.    The Pricing Period for the Term of this
Agreement shall be years 2009-2010.  The price per ton and MMBTU, F.O.B. mine,
for the Pricing Period shall be as listed below:


       PRICE
Year                                $/Ton                                $/MMBTU
2009                                $56.50                                $2.5682
2010                                $58.76                                $2.6709




In addition to the F.O.B. mine prices above, there will also be per ton
transportation charges to deliver the coal to the Plant.  For shipments by
truck, the transportation charges will include the base transportation rates as
set forth in Seller’s September 16, 2008 Offer to Buyer plus a fuel surcharge
which shall be adjusted on a monthly basis to adjust for fluctuations in the
price of diesel fuel.  The transportation adjustment charge made by Seller shall
be identical to the transportation adjustment charge made by Seller’s contract
carrier under the contract carrier’s Coal Hauling Contract with Seller.  For
shipments by rail, the transportation charges will include the base
transportation rate as set forth in Seller’s September 16, 2008 Offer to Buyer
plus a fuel surcharge, if any, to adjust for fluctuations in the price of fuel
above or below the level of fuel cost included in the base transportation rate.


The prices shall be adjusted (upward or downward, as the case may be) for
changes in Seller’s cost which are prudently incurred and paid in connection
with Mine production, sale, processing, reclamation and loading of the coal due
to a change or changes after January 1, 2009 in local, state and federal laws or
regulations, or verifiable changes by a government body (having competent
jurisdiction over the subject matter) in the interpretation of existing laws or
regulations (but excluding laws relating to income taxes, real and personal
property taxes; provided, however, any other taxes, including, but not limited
to severance, carbon or labor related taxes, such as unemployment, social
security, black lung and worker’s compensation shall be included).  Seller shall
exercise all reasonable efforts to minimize its costs attributable to such
changes in laws or regulations.  Any claim by Seller for an increase in price
due to a change in costs caused by a change in laws or regulations (as permitted
above), shall be net of any benefits, credits, deductions, depletion allowances,
or other reductions in costs allowed or allowable which become available to
Seller in connection with the Mine production, sale, processing, reclamation and
loading of coal due to a change or changes after January 1, 2009 in local,
state, and federal laws or regulations, or verifiable changes by the government
body (having competent jurisdiction over the subject matter).  Any such claim
shall be made within 90 days of when such change in costs occurs, shall be fully
supported by Seller’s accounting records and other documents establishing the
basis for the change as soon as reasonably practicable, and is subject to
Buyer’s audit.



--------------------------------------------------------------------------------


4.2           Quality Price Adjustment.     If coal delivered hereunder varies
from the Coal Quality Specifications plus the penalty threshold amounts
identified in Exhibit A but Buyer does not exercise its rejection right under
Section 6.2, Coal quality adjustments pursuant to this Section 4.2 shall be made
decreasing the contract price of the coal to compensate for variations in the
“as received” monthly weighted average Ash and SO2 content including the penalty
threshold amounts of such coal as set forth in the Coal Quality Specifications
in Exhibit A.  The term “as received” for purposes of this Agreement shall have
that meaning defined in specifications promulgated by the American Society for
Testing and Materials (“ASTM”).


A.  
Ash Contract Price Adjustment.  There shall be no Ash Contract Price adjustment
increasing the contract price per ton of coal if the “as received” monthly
weighted average ash content in such coal is equal to or less than the ash
content set for in the Coal Quality Specifications in Exhibit A.



If the “as received” weighted average ash content of coal in any month is
greater than the ash content plus the penalty threshold amount as both are set
forth in the Coal Quality Specifications in Exhibit A, an adjustment decreasing
the contract price per ton of coal shall be calculated according to Exhibit B.


B.  
SO2 Contract Price Adjustment. There shall be no SO2 contract price adjustment
increasing the contract price per ton of coal if the “as received” monthly
weighted average SO2 content in such coal is equal to or less than the SO2
content set for in the Coal Quality Specifications in Exhibit A.



If the “as received” weighted average SO2 content of coal in any month is
greater than the SO2 content plus the penalty threshold amount as both are set
forth in the Coal Quality Specifications in Exhibit A, an adjustment decreasing
the contract price per ton of coal shall be calculated according to Exhibit B.


4.3           Government Imposition.  “Government Imposition” means taxes, fees,
or increases in Seller's operating costs resulting from any newly adopted,
promulgated, ordered, released, approved, enacted or amended statute,
regulation, rule, interpretation, decision, requirement (including without
limitation mine permit requirements and other regulatory requirements), standard
or method (collectively, "Requirements") imposed by any federal, state or local
government or government agency upon the mining, production, severance,
preparation or sale of Coal hereunder, including, but not limited to carbon tax,
severance taxes or fees on Coal produced or sold hereunder such as but not
limited to black lung tax, abandoned mine land fee, and any other state or
federal impositions imposed on a per ton basis or by reference to the mining,
production, severance, preparation or sale of coal, and ad valorem taxes on
Seller’s land, improvements, machinery, equipment and the like as well as
increases in Seller's taxes, fees or operating costs incurred as a result of a
change after the Effective Date in any such Requirements related to mine safety
or otherwise related to the manner and method of mining, production, severance,
preparation or sale of Coal hereunder.  The term does not include federal or
state income taxes; employee benefits or payroll taxes of general application
such as employer’s Social Security, unemployment or worker’s compensation taxes
or payments; any civil or criminal money fine or penalty imposed as the result
of failure to comply with any Law; or increases in operating costs not related
to any new or changed Requirements.



--------------------------------------------------------------------------------


Adjustment to the Contract Price shall be made for changes in Seller’s costs per
Ton of Coal sold hereunder caused directly by increased or decreased
Governmental Impositions adopted, promulgated, ordered, released, approved, or
enacted after the Effective Date.  Seller shall give prompt notice to Buyer of
the amount of any such increased or decreased cost per Ton of Coal sold
hereunder incurred by reason of a change of Governmental Imposition along with
detailed documentation of such amount which shall be supported by Seller’s
accounting records and other documents establishing the basis for the change
which are subject to Buyer’s audit.


In the event of an increase in cost, Seller in such notice further shall
indicate the increase in Contract Price that Seller will require which increase
may not exceed the increase in Seller’s cost caused by Governmental Impositions
enacted or otherwise effective after the Effective Date.  Within thirty (30)
Days of receipt of such notice of increase in cost, Buyer will give notice
(“Buyer’s Notice”) that Buyer at its option will either pay the requested
increased Contract Price or will terminate this Agreement as of the date that is
the effective date of such change in Government Regulation or thirty (30) days
from Buyer’s Notice, whichever is later.  Upon receipt of a Buyer’s Notice
electing termination, Seller shall have the option of rescinding its increase in
the Contract Price per the applicable change in Government Impositions, in which
case this Agreement shall not terminate but shall continue in full force and
effect.


In the event of a decrease in cost, the Contract Price will be decreased by an
amount equal to the decrease in Seller’s cost caused by Governmental Impositions
enacted after the Effective Date.  If there are both increases and decreases in
cost, such increases and decreases shall be netted one against the other.


Notwithstanding any other provision of this Section 4.3, there shall be no
change in the Contract Price as a result of any noncompliance with any
Government Impositions, or any civil or criminal fines or penalties imposed for
failure to comply with any Governmental Imposition currently existing or
hereafter enacted.  Additionally, adjustments to the Contract Price shall be
made hereunder only if the adjustment is allocated evenly to all coal that is
produced from Seller’s Mines, so that Buyer is allocated only its proportionate
share of such cost.



--------------------------------------------------------------------------------


Any adjustment to the Contract Price under this Section 4.3 will be effective as
of the date the change in Governmental Imposition is effective.


4.4           Right of First Refusal.  The Parties agree to negotiate in good
faith, during the period from April 1, 2010 to June 30, 2010, a new price and
specifications for coal quality for the supply of coal for years three (3), four
(4), five (5) and six (6).  Buyer shall have the right, but not the obligation,
to agree to the negotiated price and specifications for coal quality and
continue receipt of the Agreement quantity during years 2011, 2012, 2013 and
2014.  In the event Buyer and Seller are unable to agree on a price and/or coal
quality specifications for years 2011, 2012, 2013 and 2014 by June 30, 2010,
this Agreement shall expire December 31, 2010 unless otherwise agreed in writing
by the parties.


4.5           Invoicing.  Seller shall invoice Buyer weekly on a $ per MMBTU
basis, the calculation of which shall be based on the weekly average of the “as
received” coal at the Plant.  Invoices shall be electronically delivered to
Buyer promptly after the last shipment of the pertinent period once
corresponding quality data has been accumulated.


4.6           Payment.  Buyer shall mail payment within ten (10) days following
Buyer’s receipt of Seller’s invoices.  In the event that Buyer does not make
payment in accordance with the terms of this Agreement, then delinquent payments
shall bear interest at the prime rate of interest reported in the “Money Rates”
section of “The Wall Street Journal” (the “Prime Rate”), as of the first day of
any such delinquency.


4.7           Errors or Omissions.  In the event that any Seller’s invoice can
be demonstrated by Buyer to contain a material error or omission which
unavoidably delays Buyer’s ability to process payment of such invoice in a
timely manner, Seller shall extend the payment due date for the portion of the
invoiced amount which is affected, by the same number of days (from the time
Buyer first notified Seller of the error or omission) as it takes Seller to
provide the corrected or additional data required by Buyer.


4.8           Disputed Amount.  If Buyer disagrees with the amount of any
invoice for reasonable cause, Buyer shall promptly notify Seller by facsimile
transmission, followed promptly by written confirmation which shall set forth
the basis for such disagreement, so that the dispute may be resolved before the
payment due date.  If any portion of an invoice is not reconciled prior to the
payment due date, the undisputed amount shall be paid when due and the disputed
portion shall be held in abeyance until the dispute is resolved.  Buyer may, at
its option, pay the disputed portion of any invoice without thereby waiving its
right to contest such disputed portion of the invoice.  Upon final resolution of
the dispute, any adjustment due either Buyer or Seller shall bear interest at
the Prime Rate in effect as of the date upon which Buyer notifies Seller of the
existence of a dispute.



--------------------------------------------------------------------------------


ARTICLE V
QUALITY


5.1           Quality; Specifications.   The coal supplied under this Agreement
shall meet the quality specifications set forth on Exhibit A on an “as received”
basis.  The coal supplied under this Agreement shall be raw coal, crushed to two
(2) inch maximum top size, and shall be substantially free of impurities, such
as bone, slate, rock, wood, tramp metal, and mine debris.  In the event that the
coal supplied hereunder contains non-authorized components, Seller shall
indemnify, defend and hold harmless Buyer from and against any and all claims,
liabilities, damages, fines, penalties, costs and expenses, including reasonable
attorney fees, that Buyer may incur as a result of any non-conforming coal
delivered hereunder.  Such indemnification shall include, but shall not be
limited to, any costs, fines and penalties associated with environmental
remediation incurred by Buyer.


Seller recognizes that Buyer must comply with applicable state and federal
environmental regulations, including sulfur and particulate standards, and that
Buyer is required to receive a substantially uniform coal quality on a
day-to-day basis in order to comply with such regulations.  Seller agrees to
carefully utilize proper mining techniques and procedures, and to properly
maintain and operate the preparation plant at the Mine, so as to minimize
day-to-day deviations in quality.


5.2           Weights.  The weight of the coal delivered hereunder shall be
determined by Buyer on the basis of certified scales maintained at the
Plant.  Empty and full truckload weights shall be ascertained for each truckload
delivery of coal.  Buyer shall furnish to Seller the weight of each shipment of
coal to be received by Buyer within twenty-four (24) hours after delivery to the
Plant.


5.3           Sampling and
Analysis.                                                      Each daily
shipment of coal shall be sampled and analyzed within twenty-four (24) hours of
delivery to the Plant.  Such analysis of the coal designated for delivery to
Buyer shall be undertaken as a “quick analysis” by an independent laboratory
acceptable to Buyer.  Seller shall furnish the results of such analysis by
facsimile transmission to A.B. Brown Power Plant at (812) 985-9656, within
twenty-four (24) hours of delivery to the Plant. Such analyses shall govern for
the purposes of determining compliance with the quality specifications required
under this Agreement, except as otherwise provided herein below:


 
A.
All sampling and analysis shall meet ASTM Standards. Seller shall retain sample
splits at Seller’s Mine for a period of ninety (90) days.  Upon Buyer’s request,
the retained sample split shall be sent to an independent laboratory for
analysis and the results of such analysis shall govern as to the quality of the
coal shipment as to which such sample pertains.




--------------------------------------------------------------------------------


 
B.
Sampling and analysis shall be performed on not greater than 2,000 ton batches.



 
C.
If it is determined that samples have been obtained incorrectly, Seller and
Buyer shall attempt to determine the effect, if any, on quality determinations
as the same may apply to the price for coal paid by Buyer with respect to
samples previously used by Buyer and Seller in their analyses.  If required, a
reasonable adjustment shall be made in amounts invoiced and payments made to
compensate for any differences in the gross calorific value of coal tested
versus that of the coal which should have been tested.  If it is determined that
sample analyses are in error, whether due to improper preparation of samples to
be analyzed, faulty analytical equipment, or faulty laboratory methods, an
appropriate adjustment shall be made in amounts invoiced and payments made to
correct for errors in gross calorific values determined by the sample
analyses.  However, no adjustment hereunder shall be retroactive for a period in
excess of ninety (90) days prior to either (i) the date that either party first
questioned in writing the correctness of the sampling procedures or the accuracy
of the sample analyses, or (ii) the date that the inaccuracy was first
determined, whichever was the earlier date.



 
D.
Coal not complying with the quality specifications set forth herein will not be
accepted by Buyer unless authorized prior to shipment.  At the option of the
Buyer, acceptance of non-conforming coal may be conditioned upon reductions in
price which shall be agreed upon in writing prior to delivery of any such
non-conforming coal.



5.4.           Limitation of Seller’s Warranties.  Seller agrees to fully meet
Buyer’s specifications for all coal provided pursuant to this
Agreement.  Provided that Seller strictly complies with Buyer’s specifications,
then Buyer agrees that Seller makes no other warranty, express or implied,
including but not limited to, warranties of merchantability or of fitness for a
particular purpose.


5.5           Buyer’s Extraordinary Termination Rights.  If Buyer is suffering
damages at the Plant from (a) unit derating; (b) increased forced outage rates;
or (c) other abnormal operating conditions, solely due to characteristics of the
coal supplied by Seller, although the coal supplied by Seller hereunder may be
meeting the quality specifications set forth in Exhibit A, Buyer shall notify
Seller of the nature of the operating problem, and the specific coal
characteristic(s) that is (are) causing such problem.  Buyer and Seller shall
promptly undertake good faith efforts to determine if there are practical
methods to eliminate or substantially mitigate any such problem and, with mutual
agreement by Buyer and Seller, shall take appropriate corrective action.  If,
after a period of one (1) month from the date Buyer notifies Seller of a problem
with burning the coal of the quality being supplied, the parties have not
reached agreement and executed a document defining a mutually acceptable way to
eliminate or mitigate such problem, which agreement and execution shall not be
unreasonably withheld, Buyer shall have the option of terminating this Agreement
by giving written notice to Seller, with such termination to be effective one
(1) month after the giving of such notice.



--------------------------------------------------------------------------------


ARTICLE VI
DELIVERY


6.1           Deliveries.  Coal conforming to Buyer’s specifications shall be
supplied to Buyer at the Plant.  Truck delivery will normally be between the
hours of 6:00 A.M. and 6:00 P.M., Monday thru Friday, except during periods when
the Plant is closed due to scheduled vacations, holidays, or periods of Force
Majeure, unless special restricted or extended hours are mutually agreeable to
Buyer and Seller. Seller shall obtain all applicable tariffs or transportation
contracts for the truck movement of coal hereunder.  Buyer shall pay all
transportation costs per the terms specified in this Agreement, and Seller shall
bear all risk of loss until the coal is delivered to the Plant.


6.2           Rejection.  Buyer shall have the right to reject coal which does
not conform to the specifications set forth in Exhibit A, on a per shipment
basis.  A “shipment” is the quantity of coal delivered to Buyer on a given day,
upon which ASTM sampling and analysis have been performed.  A shipment shall not
exceed 2,000 tons, unless Buyer shall agree to the delivery of quantities in
excess thereof.  Any shipments rejected by Buyer shall be returned to Seller, at
Seller’s expense, and shall be credited against Buyer’s purchase requirements
hereunder.


6.3           Redirection of Deliveries.  Buyer shall have the right to redirect
the delivery of coal purchased under this Agreement to any destination other
than to the Plant, so long as Buyer agrees to reimburse Seller for any
additional transportation or handling costs incurred by Seller to effectuate
such redirected deliveries.


6.4           Failure of Seller’s Trucks to Perform.  In the event that any
person retained by Seller to deliver coal to the Plant fails to provide adequate
equipment and drivers to deliver coal purchased under this Agreement, and such
failure to perform shall continue for a period of thirty (30) days, Buyer may
arrange for an alternate trucker to provide trucking services to make-up
shortfall tonnage caused by Seller’s contracted trucker’s failure to
perform.  Seller shall reimburse Buyer for trucking costs incurred to deliver
such shortfall tonnage so long as the cost per ton incurred by Buyer’s
alternative trucker does not exceed the price paid to Seller’s contracted
trucker.


6.5           Alternate Supply Source.  The source of coal subject to this
Agreement shall be determined according to the Annual Delivery Plan as detailed
in Section 1.3.  Seller, with Buyer’s prior written approval, may however
deliver to Buyer coal conforming to the specifications set forth in Exhibit A,
from an alternate source (“Alternate Source Coal”).  Buyer shall retain the
right to revoke such approval at Buyer’s discretion upon providing Seller with
seven (7) days’ prior written notification.  The transportation cost for
delivering Alternate Source Coal shall be determined in accordance with Section
4.1 provided that in no event will the transportation cost be greater than the
delivered cost per million BTU of coal from Seller’s Mines as provided for in
the Annual Delivery Plan, unless otherwise mutually agreed.



--------------------------------------------------------------------------------


Seller shall use commercially reasonable efforts, as defined in Section 1.5, to
comply with the Annual Delivery Plan.  Seller shall provide Purchaser with
documentation supporting its inability to comply if such inability exceeds 15%
of planned deliveries from a particular source Mine designated in the Annual
Delivery Plan and the deviation from the Annual Delivery Plan results in
increased transportation costs to Buyer (i.e. more deliveries from Oaktown Mine
or at the Oaktown Mine rate in substitution for planned Prosperity Mine
deliveries).  Without limiting the generality of the foregoing, except for
pro-rata reductions applicable to all buyers in the event of a Force Majeure
affecting the Prosperity Mine, Seller shall not be permitted to deviate from the
Annual Delivery Plan in order to ship to another buyer all or any portion of the
coal from the Prosperity Mine that is contemplated under the Annual Delivery
Plan to be delivered to Buyer, where such deviation would result in any increase
in overall cost to Buyer.




ARTICLE VII
MINING FACILITIES AND PRACTICES


7.1           Seller’s Warranty.  Seller shall maintain at the Mines, efficient
machinery, equipment, and other facilities required to produce, prepare, supply
and deliver the quality and quantity of coal contemplated by this
Agreement.  Seller further agrees to operate and maintain the machinery,
equipment and facilities at the Mines in accordance with good mining practices
so as to efficiently produce, prepare and deliver the coal.  In addition, Seller
shall conduct all operations at the Mines in compliance with any and all
applicable federal, state and local laws, rules and regulations, and Seller
shall observe and perform all terms and provisions of any contract or agreement
with third parties relative to the recovery and sale of coal from the reserves
dedicated to this Agreement.
 
ARTICLE VIII
FORCE MAJEURE


8.1.           General.  “Force Majeure” shall mean acts of God, acts of the
public enemy, insurrections, riots, terrorism, labor disputes, strikes,
lockouts, boycotts, labor and material shortages, fires, explosions, landslides,
earthquakes, storms, roof falls, rib falls, cave-ins, floods, aquifers, floor
conditions, breakdowns of or damage to equipment or facilities, interruptions to
transportation or shortages of transportation equipment, embargoes, blockades,
acts of military authorities, inability to obtain permits or authorization from
any government authority, any laws, orders, rules, regulations, enforcement
proceedings or other acts or restraint of governmental authority, unexpected
mining conditions including unforeseen changes in the coal seam, or faults or
sandstone intrusions in the coal seam, and other cause including unsafe working
conditions, whether of the kind or character herein enumerated or otherwise,
which is not within the control of the Party claiming excuse, whether or not
foreseen or foreseeable, which wholly or partly renders the mining removal,
processing or loading of all or part, of the normal output of the mine
impractical or unfeasible, or renders the accepting, utilizing, unloading, or
intended use of the Coal impossible, impractical or unfeasible, and which are
not caused by acts or omissions of the Party failing to perform.  Settlement of
labor disputes shall be deemed beyond the control and without the fault or
negligence of the party experiencing such event.  A change in market conditions
including the ability of Seller to sell Coal at a higher price, or Buyer to buy
Coal at a lower price, whether or not foreseeable, shall not be a Force
Majeure.  If such Party promptly gives notice to the other Party of the nature
and estimated duration of such Force Majeure, then the obligations of the Party
giving such notice and the corresponding obligations of the other Party shall be
suspended to the extent made necessary by and during the continuance of such
Force Majeure; provided, however, that the affected Party shall make all
reasonable efforts to eliminate the cause of such Force Majeure and shall keep
the other Party informed as to the continuance of the Force Majeure.  During the
estimated period of time, the other Party may make arrangements to sell or
purchase the estimated quantity of coal so affected for the estimated time
period.



--------------------------------------------------------------------------------


8.2           Allocation in Event of Reduced Capability.  If Force Majeure
occurs and results in, or is projected to result in, (i) a reduction or
limitation of Seller’s ability to supply coal from Seller’s Mine or (ii) the
inability of Buyer to accept or utilize coal at the Plant, then in the case of
Seller, Seller shall allocate available supplies of coal from Seller’s Mines on
a pro-rata basis among its customers, or others as required by law, to the
extent that its contracts with other customers give Seller the right to reduce
its supply obligations as a result of the Force Majeure.  In the case of Buyer,
it will spread its reduced ability to accept or utilize coal at the Plant among
all its suppliers to the Plant, committed at the time the Force Majeure
occurred, on a pro-rata basis to the extent that its contracts with other
suppliers give Buyer the right to reduce purchase obligations as a result of the
Force Majeure.  Any such allocation shall be determined on the basis of the
number of tons of coal which Seller is obligated to deliver to its committed
customers or Buyer are obligated to receive from its committed suppliers at the
time the Force Majeure occurred.
 
ARTICLE IX
RIGHT TO TERMINATE AGREEMENT; SPECIFIC PERFORMANCE


9.1           Non-Exclusive Remedy.  The rights of one party or the other, or of
both, to terminate this Agreement without liability, which are specifically
stated in this Article and in other parts of this Agreement, are not exclusive,
but are in addition to any other rights recognized at law or in equity which may
accrue to one party or the other by reason of circumstances and conditions not
dealt with in these specific provisions.


9.2           Force Majeure.  If a Force Majeure event prevents the delivery or
purchase of more than fifty percent (50%) of the minimum tons of coal to be
supplied or received during a three (3) month period or longer, then the party
not suffering the Force Majeure, may, on fifteen (15) days written notice,
terminate this Agreement; provided, that if the event of Force Majeure on which
the right of termination was based is eliminated prior to the effective date of
termination, the termination right is voided.


9.3           Change in Regulations.  In the event that Buyer determines that it
either is or will be at a future date unable to burn the coal supplied under
this Agreement due to the quality of the coal and legally imposed regulations,
Buyer shall promptly notify Seller in writing.  The parties agree to make a
good-faith effort to resolve the problem in a manner to allow Buyer to continue
using Seller’s coal.  If after thirty (30) days the parties have not reached
agreement on a mutually acceptable solution, then Buyer shall have the right by
written notice given as early as possible to terminate this Agreement on the
future date after which it cannot legally burn coal from Seller’s Mine.  Nothing
herein shall be construed as requiring Buyer to incur any significant added
expense or significant capital investment to (i) treat or alter the
characteristics of the coal, (ii) blend the coal with any other fuel including
other coal, or (iii) make any modifications to the Plant to utilize Seller’s
coal.


9.4            Default.  Subject to the provisions of Article XIX, in the event
of the failure of either party to comply with any material obligation of this
Agreement, either party shall have the right to terminate this Agreement at any
time by giving to the other fifteen (15) days’ notice in writing of its
intention to so terminate, specifying in reasonable detail the nature of the
default.  At the expiration of said fifteen (15) days, unless the party in
default shall have cured such default, the party not in default shall have the
right at its election to terminate this Agreement forthwith.  Such right to
terminate shall be in addition to any other remedies at law or equity that the
non-defaulting party may have against the defaulting party.


9.5           Specific Performance.  It is expressly recognized and understood
between the parties that prompt and full deliveries by the Seller in accordance
with this Agreement are essential to Buyer.  Therefore, the parties agree that
in addition to, and not in limitation of, any and all other remedies to which
Buyer may be entitled by law, Buyer shall have the right to require specific
performance of this Agreement by the Seller, and Buyer shall have the right, if
necessary, to enter any appropriate judicial forum and, without bond or other
security, to obtain injunctions or other appropriate remedies against Seller to
prevent deliveries of any coal by the Seller to any third parties while Seller
is in default of or threatens default in the delivery of coal in quantities and
of a quality conforming to the specifications provided in this Agreement.



--------------------------------------------------------------------------------


ARTICLE X
INDEMNIFICATION


10.1           Scope.  The Seller agrees to indemnify, defend and hold harmless
the Buyer, its affiliates, and their agents and employees from any claims,
demands, loss, cost damages, expense or liability of any kind or nature,
including attorneys’ fees, resulting from the performance of this Agreement or
arising in any manner from any product supplied or activity required by this
Agreement, unless such claim, demand, loss, cost, damage, or liability arises
from the sole negligence or intentional misconduct of the Buyer.


10.2           Effect of Release.  If the Seller obtains a release from any
person for damages resulting from the performance of this Agreement, it shall
not affect the Buyer’s rights nor the Seller’s obligations herein.


10.3           Notice.  The Seller agrees to immediately notify the Buyer in the
event any accident, injury, or damage occurs during the course of performance of
this Agreement, or in the event that anyone makes any claim for damages alleged
to have resulted from the performance or nonperformance of this Agreement, or
from the negligence of the Seller, its agents, or employees.
 
ARTICLE XI
NOTICES


12.1           Notices.  Any official notice, request for approval or other
document required to be given under this Agreement shall be in writing, unless
otherwise provided herein, and shall be deemed to have been sufficiently given
(i) on the date of delivery in person or transmitted by facsimile or other
electronic media, (ii) one business day after delivery to an established mail
service for overnight delivery, or (iii) two (2) business days after dispatch in
the United States mail, postage prepaid, for mailing by first class, certified,
or registered mail, return receipt requested, and addressed as follows:



 
 

--------------------------------------------------------------------------------

 

If the notice is to Seller:


Randy Beck
Vectren Fuels, Inc.
One Vectren Square
Evansville, IN 47708


If the notice is to Buyer:


Southern Indiana Gas and Electric Company
Attn:  Ron Jochum
One Vectren Square
Evansville, IN 47708


With a copy to:
Ronald E. Christian
Senior Vice President, Chief Administrative Officer, General Counsel and
Secretary
Vectren Corporation
One Vectren Square
Evansville, IN 47741


ARTICLE XII
GOVERNING LAW; FORUM


13.1           Governing Law.  This Agreement and any questions concerning its
validity, construction or performance shall be governed by the laws of the State
of Indiana without reference to any choice of law provisions.  Any action which
may be commenced based upon this Agreement, shall be brought only in the
Vanderburgh Superior Court or Circuit Court, in Evansville, Vanderburgh County,
Indiana.


ARTICLE XIII
RELATIONSHIP OF THE PARTIES


14.1           Relationship.  The Seller, and any person or entity performing on
its behalf, shall not be an employee of the Buyer, but shall operate as and have
the status solely as that of a vendor.  The Buyer shall not be required to
withhold or pay FICA tax, unemployment, workers’ compensation, or other
insurance or tax on behalf of the Seller, its agents or employees. The Seller
shall not at any time hold itself out as an employee of Buyer. This Agreement
does not create, nor shall it be deemed to create, as between Seller and Buyer
any relationship other than that of vendor and purchaser.



--------------------------------------------------------------------------------


ARTICLE XIV
ASSIGNMENT


15.1           Assignment.  Either party may assign this Agreement and its
rights hereunder to its parent company, or any affiliate or subsidiary of its
parent company or of itself, and only to such a party, without the consent of
the other party.  Otherwise, this Agreement may not be assigned wholly or in
part by either party without the written consent of the other party, which
consent shall not be unreasonably withheld.  No assignment shall release the
assignor from its financial responsibility hereunder, unless expressly agreed to
in writing by the other party.  Subject to the foregoing limitations, all of the
provisions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto, their successors, and assigns.  Nothing stated herein shall
be construed to limit Buyer’s unilateral right to resell, transfer, pledge or
assign the delivery right to any coal delivered under this Agreement after Buyer
takes title thereto.




ARTICLE XV
BUYER’S INSPECTION RIGHTS


16.1           Inspection.  The Buyer and its duly authorized representatives
shall have the right during regular business hours to make reasonable
inspections of the Seller’s records pertaining to this Agreement, which shall
include Seller’s records pertaining to the quantity and quality of the coal
supplied hereunder, along with shipping records relating to said coal. Buyer and
its duly authorized representatives shall also at all reasonable times have the
right and privilege to inspect the Mines and facilities.  The Buyer shall
provide the Seller with reasonable notice before exercising any of the foregoing
inspection rights. Any representative of Buyer visiting the Mines shall be
safety trained, sign appropriate waivers, and sign in at the Mines’ office.


ARTICLE XVI
COMPLETE AGREEMENT AND CONFIDENTIALITY


17.1           Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto, and no alteration or modification thereof shall be
binding unless in writing and signed by Buyer and Seller.  The titles of the
Articles and Sections in this Agreement have been inserted as a matter of
convenience for reference only and shall not control or affect the meaning or
construction of the terms and provisions thereof.


17.2           Confidentiality.  Buyer and Seller agree to use reasonable
efforts to maintain this Agreement (including attachments) as confidential and
not to disclose, without the consent of the other party, the terms of this
Agreement to any third parties (other than consultants, legal counsel, and
accountants retained by a party) except in response to or to avoid the issuance
of legal process; provided that the parties may, without the consent of the
other party, disclose this Agreement, with the request that it be treated as
confidential, in connection with securing or maintaining any permits or license,
in connection with any financing of securities, complying with reporting or
filing requirements with any local, state, or federal agencies, or responding to
any inquiries or requests by any state, local, or federal agencies.  Neither
party shall incur any monetary damage or liability to the other party for
failure of or breach of the provisions of this Section 17.2.



--------------------------------------------------------------------------------


ARTICLE XVII
HEADINGS


18.1           Headings.  The headings of the Articles and Sections of this
Agreement are included only as reference and shall not limit or alter the
meaning or any of the terms and conditions of this Agreement.


ARTICLE XVIII
SEVERABILITY


19.1           Severability.  The provisions of this Agreement are severable,
and the invalidity or unenforceability of any one or more provision shall not
affect or limit the validity of the remaining provisions. Should any particular
provision be held to be unreasonable or unenforceable for any reason, then such
provision shall be given effect and enforced to whatever extent would be
reasonable and enforceable under the applicable law.


ARTICLE XIX
DISPUTE RESOLUTION; TERMINATION


20.1           Moratorium on Actions.  Except as otherwise specifically provided
in or permitted by this Agreement, all disputes, differences of opinion, or
controversies arising in connection with this Agreement shall be resolved first,
by the use in good faith for a period of ten (10) days, of mutual best efforts
to arrive at an agreeable resolution.  If, after negotiating in good faith for a
period of ten (10) days, the parties are unable to agree upon a resolution of
any such dispute, difference or controversy,  then either party shall have the
right to pursue any remedies that such party may have at law or in equity.









 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be signed in
their respective corporate names by their respective proper corporate officers,
all as of the date first written above.




                                      


                                                              VECTREN FUELS,
INC.


By: /s/ Randy L. Beck                                       


Its: Randy L. Beck, President                         
(Printed Name and Title)








 
 
SOUTHERN INDIANA GAS AND
ELECTRIC COMPANY d/b/a VECTREN
POWER SUPPLY, INC.



By: /s/ William Doty                            


Its:William Doty, President                  
(Printed Name and Title)

































 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


COAL QUALITY SPECIFICATIONS




The following coal quality specifications must be met with respect to each
shipment of coal prepared for daily shipment during the Term of this
Agreement.  All of the following specifications are on an “as received” basis.


Coal Characteristics
Monthly Weighted Average
Penalty Threshold
Shipment Rejection Limits
       
Calorific value,
As received
11,000 BTU/lb Min.
N/A
< 10,700 BTU/lb
% Moisture, as received
14.5% Max.
N/A
>16% Max.
% Ash, as received
2009
12 % Max.
 
2010, 11, 12, 13, 14
10.5% Max
 
+1%
 
 
+1%
2009
>14% Max.
 
2010, 11, 12, 13, 14
>12% Max
SO2 (lb/mmBTU)
2009
7.5 lb/mmBTU Max.
 
2010, 11, 12, 13, 14
6.5 lb/mmBtu Max.
 
+.25lb/mmBTU
 
 
+ .25lb/mmBTU
2009
>8.0 lb/mmBTU Max.
 
2010, 11, 12, 13, 14
>7.0lb/mmBtu Max.
Ash Fusion, softening, H=W red
2100 deg. F Min.
N/A
2,100 deg. F Min.
Hardgrove Grindability Index
53 Min.
N/A
51.5 Min.
Nominal Size
2” x 0” Max.
N/A
2” x 0” Max.
Percent passing ¼ inch screen
50%
N/A
55%
Chlorine
.05%
N/A
Max 0.1%





The above coal quality characteristics must be met with respect to each shipment
of coal prepared for daily shipment against this Agreement with such shipment
not to exceed 2,000 tons.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Penalties:

 
Unit (above threshold band)
Penalty per Unit or any portion thereof (Penalty per MMBTU) above band
Ash %
1%
$.01
SO2 lb/MMBTU
.1 lb
$.01





EXAMPLE OF HOW PENALTIES WILL BE CALCULATED

   
2 – Ash
3 – SO2
Hypothetical
Monthly Weighted
Average
 
A
 
13.2%
 
7.85#
Threshold Band
B
>=13%
>=7.75# (2009)
Above Threshold Band
A – (upper band limit)
.2%
.1#
# of Units or Portion Thereof Exceeding Threshold Band
C
.2
1
Penalty  Per Units Above Threshold Band
D
.01
.01
Penalty Per MMBTU
C x D
.002
.01
Penalty on 3,000 tons
(assumes 11,000 BTUs per lb)
 
$132.00
$660.00


